Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 1 of 12 - Page ID#: 187




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

     UNITED STATES OF AMERICA,                   )
                                                 )
            Plaintiff,                           )    Criminal Action No. 5: 20-102-DCR
                                                 )
     V.                                          )
                                                 )
     MARQUIS ANTONIO TOMPKINS,                   )       MEMORANDUM OPINION
                                                 )           AND ORDER
            Defendant.                           )

                                      *** *** *** ***


          Defendant Marquis Antonio Tompkins has filed a motion to suppress out-of-court

 identifications obtained via a photographic lineup. [Record No. 39] He argues that admission

 of identifications from photographic lineups occurring in August 2020 and September 2020

 would constitute a due process violation. [Record No. 40] The United States has responded,

 [Record No. 44], and testimony from two law enforcement officers was offered during an

 evidentiary hearing held December 21, 2020. [Record No. 45] Because Tompkins has not

 met his burden to demonstrate a due process violation, His motion to supprss will be denied.

                                 I. FACTUAL BACKGROUND

          Tompkins challenges out-of-court identifications made by two witnesses, both

 confidential informants. Both informants1 assisted the Kentucky State Police and federal law

 enforcement with the investigation into Tompkins’s alleged crimes. According to testimony,



 1
        During the evidentiary hearing, the witnesses were identified by the numbers 118 and
 119, along with 1 and 2. For consistency, Confidential Informant 119 will be referred to as
 Witness 1, and Confidential Informant 118 will be referred to as Witness 2.

                                             -1-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 2 of 12 - Page ID#: 188




 each informant was paid approximately $100.00 per transaction and had prior criminal history,

 but they were not under the influence of any controlled substance or alcohol when working

 with law enforcement. During the evidentiary hearing, the Court received testimony from

 Detective Calin Purdue of the Mt. Sterling Police Department and Detective Brad Watson of

 the Kentucky State Police, both a part of the Gateway Area Drug Task Force. [Record No. 46]

        A. Witness 1

        According to the affidavit of Special Agent Russel King of the Bureau of Alcohol,

 Tobacco, Firearms and Explosives, Witness 1 met “a subject known to him as ‘LA’, who

 introduced him to another black male subject known only as ‘Q’.” [Record No. 1-1, ¶ 6] At

 that point, law enforcement “utilized [Witness 1] to conduct a controlled purchase of a quantity

 of suspected heroin for $300 from ‘Q’.” [Id. at ¶ 7] Witness 1 later “relayed that ‘Q’ is a well-

 built black male, bald, approximately 6’ tall with gold teeth.” [Id. at ¶ 8] According to

 Detective Purdue, law enforcement did not identify “Q” during the first transactions, but were

 able to determine that a white Chevrolet SUV operated by “Q” belong to a Taurean Tompkins

 (hereafter, “T. Tompkins”), the brother of the defendant.

        With this information, Detective Purdue met Witness 1 on February 26, 2020, to show

 him two photographic lineups. Detective Purdue created the first lineup (hereafter, “Exhibit

 1”) by downloading a photo of T. Tompkins from social media and performing a Google image

 search using that photo. It contained six color photographs, including one of T. Tompkins.

 Detective Purdue did not know the identity of any other individual included in the photographs.

 When presented with the first lineup, Witness 1 pointed to T. Tompkins and stated that he

 could be “Q,” but he was not sure.



                                               -2-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 3 of 12 - Page ID#: 189




        After showing Exhibit 1 to Witness 1, Detective Purdue showed him a second lineup.

 The second lineup (hereafter, “Exhibit 2”) was created using the same Google image search

 method. It also contained six color photos, including one of Tompkins. As with Exhibit 1,

 Detective Purdue was not aware of the identity of any other individual. Detective Purdue

 testified that as soon as he placed the lineup in front of Witness 1, he looked and pointed at

 Tompkins. Witness 1 claimed to be 100 percent sure of his identification. Before making this

 identification, Witness 1 had met Tompkins three times: once at an initial meeting and twice

 for controlled purchases. All three meetings lasted no more than a few minutes.

        Detective Purdue testified that he did not give Witness 1 any specific instructions and

 did not point to any pictures when he presented him with the first two lineups. Rather, he only

 asked him if he recognized anyone in the lineups. Witness 1 had no questions for Detective

 Purdue, and Detective Purdue testified that he had no concerns about Exhibits 1 and 2.

        Three additional photographic lineups (hereafter, “Exhibit 6,” “Exhibit 7,” and “Exhibit

 8”) were also shown to Witness 1 to confirm the original identification after Tompkins

 commented that T. Tompkins was actually “Q.” According to testimony from Detective

 Watson, these photographic lineups were created by the Kentucky State Police’s intelligence

 branch at his request. Detective Watson testified that he reached out to the intelligence branch

 via email, submitting Tompkins’s name, date of birth, and Social Security number. He also

 submitted T. Tompkins’s information. In return, he received a packet including several

 photographic lineups and individual photographs and information about the individuals

 featured in the lineups.




                                              -3-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 4 of 12 - Page ID#: 190




        Exhibits 6, 7, and 8 each feature six black-and-white photographs. Exhibit 6 includes

 one photograph of T. Tompkins. In Exhibit 7, both Tompkins and T. Tompkins are pictured.

 And in Exhibit 8, just Tompkins is included among the 6 photographs. Detectives Watson and

 Purdue presented all three lineups, one at a time, to Witness 1 on August 13, 2020. He did not

 make an identification when presented with Exhibit 6, but immediately identified Tompkins

 when presented with Exhibits 7 and 8. According to Detective Watson, he was adamant and

 confident in his identifications.

        During cross-examination, Detectives Purdue and Watson testified that they were

 aware that Witness 1 had described Tompkins as having gold teeth, but that he did not offer

 any further details about the gold teeth.        Examining the exhibits, Detective Purdue

 acknowledged that the shine on Tompkins’s face and teeth, which could be gold teeth, was

 missing from the other individuals included in the lineup. He testified that he did not

 personally see gold teeth on any individual featured in the photographic lineup. Detective

 Watson testified that it was possible to see the gold teeth in the black-and-white photos and

 that no other individuals in the lineups show gold teeth.

        B. Witness 2

        Witness 2 first contacted Detective Purdue regarding the Tompkins investigation in

 August 2020, after working with him on a separate case in early 2020. He claimed to have

 information regarding an individual who had sold controlled substances to him. During the

 Tompkins investigation, Witness 2 did not make any controlled purchases. He was also never

 shown Exhibits 1 and 2.




                                              -4-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 5 of 12 - Page ID#: 191




        However, on September 17, 2020, Witness 2 was shown three photographic lineups

 (hereafter, “Exhibits 3, 4, and 5”) to identify an individual he had allegedly made purchases

 from. These lineups were received by Detective Watson using the same Kentucky State Police

 process described above.2     Like the other lineups received by Detective Watson, each

 contained six black-and-white photographs. Exhibit 3 includes a photo of Tompkins, Exhibit

 4 includes a photo of T. Tompkins, and Exhibit 5 features both Tompkins and T. Tompkins.

        One by one, Detective Purdue showed Witness 2 each photographic lineup. He did not

 give Witness 2 any specific instructions or mark on any lineup before the identification was

 made. When shown Exhibit 3, Witness 2 immediately pointed to Tompkins and identified him

 as “Mr. Good Stuff.” Detective Purdue testified that Witness 2 recognized Tompkins because

 he had purchased controlled substances from him. When shown Exhibit 4, which included

 only T. Tompkins, Witness 2 made no identification. And when Exhibit 5 was shown to him,

 he immediately identified Tompkins.

                                    II. LEGAL STANDARD

        The admission of an out-of-court identification violates the due process clause only

 when the identification procedures are so unnecessarily suggestive that they create the risk of

 irreparable misidentification. See Perry v. New Hampshire, 565 U.S. 228, 238–40 (2012). In

 making this determination, Sixth Circuit caselaw requires a two-step inquiry. Haliym v.

 Mitchell, 492 F.3d 680, 704 (6th Cir. 2007) (citing Howard v. Bouchard, 405 F.3d 459, 469



 2
        These lineups are identical to the ones shown to Witness 1, but they were presented to
 Witness 2 in a different order. Exhibit 3 is identical to Exhibit 8, Exhibit 4 is identical to
 Exhibit 6, and Exhibit 5 is identical to Exhibit 7. Accordingly, Tompkins’s arguments apply
 to both identifications.

                                              -5-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 6 of 12 - Page ID#: 192




 (6th Cir. 2005)). First, “the defendant must show that the identification procedure was unduly

 suggestive.” United States v. Sullivan, 431 F.3d 976, 985 (2005). If the defendant does not

 carry this burden, admission of the out-of-court identification is not a due process violation.

 See Perry, 565 U.S. at 248. If it was, the Court then must “consider whether the evidence was

 nevertheless reliable despite the impermissible suggestiveness of the identification procedure.”

 Haliym, 492 F.3d at 704 (citing Howard, 405 F.3d at 469).

        A photographic lineup may be unduly suggestive “where the conduct of the police

 directs the attention of the witness to the suspect.” United States v. Fields, No. 3: 11-CR-45-

 H, 2012 U.S. Dist. LEXIS 57246, at *15 (W.D. Ky. Jan. 25, 2012) (citing Howard, 405 F.3d

 at 469–70). A law enforcement officer’s intent “to prejudice the defendant” is not relevant to

 this determination. Howard, 405 F.3d at 470 (citing Thigpen v. Cory, 804 F.2d 893, 895 (6th

 Cir. 1986)) Rather, this analysis “questions whether the procedure itself steered the witness to

 one suspect or another, independent of the witness’s honest recollection.” Wilson v. Mitchell,

 250 F.3d 388, 397 (6th Cir. 2001) (citing United States v. Russell, 532 F.2d 1063, 1068 (6th

 Cir. 1976)). At step one, “the primary evil to be avoided is a very substantial likelihood of

 irreparable misidentification.’” Howard, 405 F.3d at 470 (quoting Neil v. Biggers, 409 U.S.

 188, 198 (1972)).

        If the photographic lineups are deemed unduly suggestive, the Court must then

 determine reliability. To determine whether the identification was “independently reliable,”

 the Court “consider[s] the totality of the circumstances, including the following factors: (1) the

 opportunity of the witness to view the defendant at the initial observation; (2) the witness’s

 degree of attention; (3) the accuracy of the witness’s prior description of the defendant; (4) the



                                               -6-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 7 of 12 - Page ID#: 193




 level of certainty shown by the witness at the pretrial identification; and (5) the length of time

 between the initial observation and the identification.” Howard, 405 F.3d at 482 (citations

 omitted). The Court “weigh[s] these factors against any ‘corrupting effect of the suggestive

 identification.’” Id. (quoting Manson v. Brathwaite, 432 U.S. 98, 114 (1977)).

                                         III. ANALYSIS

        A. Step One: Was the Lineup Unduly Suggestive?

        Tompkins argues that the photographic lineups were unduly suggestive for two reasons.

 First, he argues that presenting a witness with a six-photo lineup featuring Tompkins, followed

 by a second six-photo lineup featuring five new photographs and an identical photograph of

 Tompkins,3 renders the photographic lineups unduly suggestive. [Record No. 40, p. 2]

 Second, he argues that photographic lineups4 featuring Tompkins as the only individual with

 visible gold teeth are also unduly suggestive. [Id. at p. 3] Tompkins does not offer caselaw to

 support his conclusion that these facts render the photographic lineup unduly suggestive, but

 the Court will address each argument in turn.

        Tompkins first argues that two photographic lineups presented to Witness 1 were

 unduly suggestive because both featured Tompkins, but the other five individuals included

 were different in each lineup. According to Tompkins, “[t]he fact that no other members in

 the line-up were presented again or that a different photograph was not used means that the




 3
        Based on the government’s exhibits, Tompkins appears to be referring to Exhibits 7
 and 8, which were shown to Witness 1. Both photographic lineups contain Tompkins and five
 unique individuals.
 4
       Tompkins takes issue with Exhibit(s) 3, 5, 7, and 8. Exhibits 3 and 5 were shown to
 Witness 2 and Exhibits 7 and 8 were shown to Witness 1.

                                               -7-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 8 of 12 - Page ID#: 194




 informant was simply presented with the exact same picture twice, which would clearly trigger

 suggestiveness in the mind of someone who is looking closely for familiarity amongst

 individuals presented to them.” [Record No. 40, pp. 2–3]

        Tompkins does not state which confidential informant was subject to this procedure.

 However, the only procedure that fits this description was the August 13, 2020, meeting with

 Witness 1. After being shown Exhibit 6, which included only T. Tompkins, Witness 1 was

 shown Exhibits 7 and 8, which both contained Tompkins and five other individuals. Both

 Detectives Purdue and Watson testified that they were confident at that point that Tompkins

 had been accurately identified by Witness 1. Up to that point, Witness 1 had identified

 Tompkins after viewing two photographic lineups, which Tompkins has not challenged.

 Detective Watson clarified that the August identification procedure was primarily used to rule

 out T. Tompkins, who Tompkins had suggested was responsible for the controlled transactions.

        Given this factual background, there is no basis to conclude that showing Witness 1

 Exhibits 7 and 8 was unduly suggestive. Witness 1 was shown two photographic lineups on

 February 26, 2020, and immediately identified Tompkins in one lineup. Seeking to confirm

 the identification of Tompkins, and rule out T. Tompkins, law enforcement conducted a second

 procedure with photographic lineups strategically created to include both Tompkins and T.

 Tompkins. Witness 1 again identified only Tompkins.

        Another district court in this circuit found that “confirming [a witness’s] choice” does

 not make an identification procedure unduly suggestive. See Brantley v. Harry, No. 2: 17-cv-

 13634, 2019 U.S. Dist. LEXIS 87496, at *13–18 (E.D. Mich. May 24, 2016). In Brantley, the

 witness identified the defendant in a black-and-white photographic lineup, confirmed his



                                              -8-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 9 of 12 - Page ID#: 195




 identification in a single, color photograph, and confirmed his identification again in a color

 photographic lineup. Id. at *14–15. Because the identification was successfully made in an

 “initial, non-suggestive array . . . [which] had no apparent irregularities,” the procedure was

 not unduly suggestive. Id. at *15. Here, Witness 1 had accurately identified Tompkins twice

 (in Exhibit 2 and Exhibit 7) before being shown an identical photo of Tompkins surrounded

 by five different individuals. This procedure was not unduly suggestive.

        Tompkins also suggests that the photographic lineups which display his gold teeth are

 also unduly suggestive. [Record No. 40, p. 3] Both Detectives Purdue and Watson testified

 that Witness 1 described Tompkins as having gold teeth prior to the February identification

 procedures. However, both also acknowledged that on the black-and-white photographs

 presented to the witnesses, it was not clear that Tompkins had gold teeth in the included

 photograph. And whether one could see the gold teeth in the photograph, both agreed that

 Tompkins was the only individual featured that displayed the shine of gold teeth.

        The depiction of Tompkins as the only individual with gold teeth does not, on its own,

 render the photographic lineup unduly suggestive, even where Witness 1 described Tompkins

 as having gold teeth. See Legenzoff v. Steckel, 564 F. App’x 136, 144 (6th Cir. 2014)

 (collecting cases) (“Many cases . . . indicate that a photo array is not suggestive where only

 the defendant is dressed in clothing or has a personal attribute that is expressly referenced by

 a witness.”). An Eleventh Circuit opinion—United States v. Perkins, 787 F.3d 1329, 1343–45

 (11th Cir. 2015)—directly addresses this issue. There, a witness was presented a photo array

 containing six photos. Id. at 1344. Each man photographed looked roughly similar, but the

 defendant was the only man with gold teeth. Id. The witness testified that when shown the



                                              -9-
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 10 of 12 - Page ID#: 196




  array, “the officer simply asked if he recognized anyone on the page” and “did not indicate

  that the manager should choose a particular photo.” Id. The Eleventh Circuit held that it was

  not clear error to conclude “that this fact [Perkins being the only man with gold teeth] alone

  did not make the lineup unduly suggestive.” 5 Id.

         The undersigned agrees that the depiction of gold teeth alone does not render a

  photographic lineup unduly suggestive. This is especially true here, where the image quality

  causes difficulty recognizing the presence of gold teeth at all. Additionally, Witness 1—the

  only confidential informant who described Tompkins as having gold teeth to law

  enforcement—accurately identified Tompkins six months prior to the identification procedure

  in question when presented with a photographic lineup that did not show Tompkins with gold

  teeth. In short, Tompkins has not presented any evidence to suggest that law enforcement

  “steered [Witness 1 or 2] to one suspect or another, independent of the witness’s honest

  recollection.” Wilson v. Mitchell, 250 F.3d 388, 397 (6th Cir. 2001) (citing United States v.

  Russell, 532 F.2d 1063, 1068 (6th Cir. 1976)). Accordingly, he has failed to meet his burden

  of demonstrating the identification procedures were unduly subjective.




  5
          At the district court in Perkins, the witnesses’ prior knowledge of the defendant’s gold
  teeth was also given minimal weight because several men in the photo array were pictured
  with closed mouths. United States v. Perkins, 2011 U.S. Dist. LEXIS 65072, at *21–22 (N.D.
  Ga. Apr. 21, 2011). “Thus, even if the witness may have discerned from [one photo] that the
  man depicted had something on his teeth, the lineup was not unduly suggestive because the
  witness, for the most part, could not rule out whether the others depicted within the
  photographs had gold teeth as well.” Id. In the photos attached by Tompkins, several men are
  also pictured with closed mouths. [See Record No. 40-1]


                                               - 10 -
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 11 of 12 - Page ID#: 197




         B. Step Two: Was the Identification Reliable?

         Because Tompkins has not met his burden at step one, the Court may deny his motion

  to suppress. However, even if he had met that burden, his motion would be denied at step two.

  Tompkins raises two issues regarding the reliability: (1) that “the authenticity of the

  information provided by the informant is tainted by bias”; and (2) that the length of time

  between the initial observation and identification is uncertain because the government’s audio

  and video evidence contains conflicting time stamps.6 [Record No. 40, pp. 3–4] Again, he

  has not offered applicable authority to support these arguments.

         Considering the totality of the circumstances, Tompkins has not shown that the

  identifications are unreliable. “The ‘primary concern expressed in cases discussing the

  problems with eyewitness identification relates to a witness observing and subsequently

  identifying a stranger.’” Haliym, 492 F.3d at 706 (citing Moss v. Hofbauer, 286 F.3d 851, 862

  (6th Cir. 2002). And “any prior acquaintance with another person substantially increases the

  likelihood of an accurate identification.” Id.

         Here, Witness 1 had met Tompkins multiple times (often under law enforcement

  surveillance) and identified him in February before the allegedly suggestive identification

  procedure took place in August. While these interactions likely did not last more than a few

  minutes, Witness 1 expressed a high degree of confidence in identifying Tompkins. The




  6
          This argument was made in Tompkins’s withdrawn motion in limine. [See Record No.
  17-1.] To the extent that the time and date stamped on videos differs from the dates contained
  in the Indictment, law enforcement testimony about the equipment used can cure the issue.
  However, it is unclear how this argument relates to the reliability of an identification.
  Additionally, the government has not stated what videos (if any) it intends to introduce at trial.

                                                - 11 -
Case: 5:20-cr-00102-DCR-MAS Doc #: 51 Filed: 01/15/21 Page: 12 of 12 - Page ID#: 198




  concerns raised by Tompkins regarding Witness 1’s identification are outweighed by these

  factors.

         Witness 2’s identification is also reliable under the circumstances. While he did not

  conduct any controlled purchases from Tompkins, Detective Purdue testified that he had

  experience working with him in other investigations. Additionally, he claimed to have

  purchased from Tompkins prior to his identification and immediately identified him as “Mr.

  Good Stuff.” The only concern raised by Tompkins that is relevant to Witness 2 is the

  allegation of bias. However, Detective Purdue also testified that he was unaware of pending

  charges against Witness 2, and that he was paid the standard $100.00 per controlled purchase.

  Even if bias existed under these circumstances, it is outweighed by Witness 2’s prior meeting

  of Tompkins and his confidence in identifying him. Accordingly, Tompkins’s arguments also

  fall short at step two of this analysis.

                                             IV. CONCLUSION

         Based on the foregoing analysis and discussion, it is hereby

         ORDERED that Defendant Tompkins’s motion to suppress [Record No. 39] is

  DENIED.

         Dated: January 15, 2021.




                                                 - 12 -
